Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 6, 2019

                                      No. 04-19-00327-CV

                         PLAINSCAPITAL BANK and Albert Chapa,
                                    Appellant’s

                                                v.

                                     Andy HERNANDEZ,
                                          Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-17-712
                       The Honorable Baldemar Garza, Judge Presiding


                                         ORDER

        Appellants filed an agreed motion to abate this appeal on September 3, 2019, stating that
the parties have entered a settlement agreement and wish to abate the appeal to facilitate the
effectuation of the settlement agreement. Appellants request abatement for 120 days or until
appellants move to dismiss the appeal or reinstate the case. It is therefore ORDERED that this
appeal is ABATED for a period of 120 days from the date of this order unless reinstated at an
earlier date by an order of this court. All appellate deadlines are suspended pending further order
of this court.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court